DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor 7,451,592.
	In regards to Independent Claim 17, Taylor teaches a tool (casing surrounding 106 in figure 2) for servicing a gas turbine engine (10), the tool comprising at least one of: 5Application No. Not Yet AssignedDocket No.: 502507-US-3/146674.550274a shaft protection cover configured to be installed adjacent to an aft end of a fan shaft of the gas turbine engine; and an oil collector drum (drum surrounding 106 in figure 2) configured to be installed at least partially around a gearbox of the gas turbine engine (casing surrounds 106 in figure 2), wherein the tool is configured to be used during servicing operations of the gas turbine engine to manage a flow of oil from the gearbox, an area surrounding the gearbox, or both (casing surrounding 106 controls flow of oil about 106, Col. 4, ll. 57-60).
	Regarding Dependent Claim 19, Taylor teaches that the tool is configured to be used with a gas turbine engine (10) having an aft mounted gearbox (106 is surrounded turbine 108 at downstream end of engine).
	Regarding Dependent claim 20, Taylor teaches that the tool is configured to be attached directly to the gas turbine engine (10) using native engine hardware (casing surrounding 106 connected with native engine hardware in figure 2 by being part of the native engine).

Allowable Subject Matter
Claims 1-16 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of independent claim 1, removing at least a portion of the gearbox from the gas turbine engine after installing an oil collector drum at least partially around a gearbox of the gas turbine engine; prior art fails to teach, in combination with the other limitations of independent claim 10, that the kit is usable during servicing operations of the gas turbine engine to manage a flow of oil from the gearbox, an area surrounding the gearbox, or both; and prior art fails to teach, in combination with the other limitations of dependent claim 18, attaching the tool to the gas turbine engine is configured to be performed after removing one or more components of the gas turbine engine to expose the gearbox, the one or more components including at least a tail cone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741